PER CURIAM.
The several Petitions for Writ of Mandamus are hereby denied. Further, the petitioner is banned from filing further' pro se motions or extraordinary petitions for writs in this court. See Isley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995). His successive claims, taken in the context of petitioner’s other appeals/petitions, constitute an abuse of process. Any further pleadings filed by Charles Camaroto in this court must be reviewed and signed by an attorney, licensed to practice law in this state. The clerk of the court of the Fifth District Court of Appeal is directed not to accept any further pro se filings from the petitioner, except that he will be allowed to appeal an adverse ruling on any pending Rule 3.850 or Rule 3.800(a) motion if the petitioner properly complies with the requirements of the Florida Rules of Criminal Procedure and the Florida Rules of Appellate Procedure. See Fla. R.Crim. P. 3.850(c)(6); cf. Basse v. State, 740 So.2d 518 (Fla.1999).
PETITIONS DENIED.
THOMPSON, C.J., COBB and PLEUS, JJ., concur.